Citation Nr: 0933782	
Decision Date: 09/09/09    Archive Date: 09/17/09	

DOCKET NO.  05-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to vocational and rehabilitation services under 
the provisions of Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from October 1988 to 
August 1993.  

This matter initially came before the Board of Veterans' 
Appeals (Board) as a merged appeal from a February 2003 
counseling psychologist denial in a March 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In December 2007, 
the Board granted the Veteran an increase from 30 to 
50 percent disabling for service-connected post-operative 
residuals, uterus, myomectomy for fibroids and endometriosis.  
However, the claim for Vocational Rehabilitation and 
Employment (VRE) benefits was remanded to the RO for 
additional evidentiary development.  A review of the claims 
folder reveals that all action and development requested has 
been completed in full.  The Veteran was provided a series of 
VA examinations which are certainly adequate for rating 
purposes, and following these examinations, her claim was 
again addressed by VRE personnel.  See Stegall v. West, 
11 Vet. App. 268 (1998).  It is noted that the Veteran 
testified before the undersigned at a Travel Board in Chicago 
in August 2007.  The Board has considered this testimony in 
detail but it will not be repeated here.  The case is now 
ready for appellate review.  The remaining issue on appeal is 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Service connection has been established for post-
operative residuals, uterus, myomectomy for fibroids, and 
endometriosis with a 50 percent evaluation effective from 
July 2001, and for mild degenerative changes of the low back 
evaluated as 10 percent disabling effective from 
December 2003; the combined evaluation from December 2003 is 
60 percent.  

3.  Although the competent medical evidence shows that the 
Veteran's service-connected disabilities do produce some 
clear functional limitations, the evidence also shows that 
she has managed to overcome the effects of the impairment of 
employability, and that she does not possess a serious 
employment handicap in consideration of her not insignificant 
education and work experience.  


CONCLUSION OF LAW

The requirements and criteria for vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 21.40, 
21.50, 21.51 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice prior to the 
issuance of the adverse rating action now on appeal.  She was 
informed of the evidence necessary to substantiate her claim, 
the evidence VA would collect on her behalf, the evidence she 
was responsible to submit, and advised to submit any relevant 
evidence in her possession.  The Veteran herself evidenced an 
understanding of the criteria for awards of VRE in testimony 
provided at her hearing.  The Veteran has been provided the 
governing laws and regulations with respect to awards of VRE 
during the lengthy pendency of this appeal.  The notice 
requirements are satisfied.  

On remand, the Veteran was provided a series of VA 
examinations with a review of her claims folder and a request 
for opinions regarding employability consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  Her case has again been reviewed by 
VRE specialists.  The Veteran has had ample opportunity to 
submit any evidence or argument in her behalf during the 
pendency of the appeal.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable Veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the extent feasible, to become employable and to 
obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  
Generally, a Veteran is entitled to a program of vocational 
rehabilitation if she has a service-connected disability that 
is rated 20 percent disabling or more, and is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  

An employment handicap is defined as an impairment of a 
Veteran's ability to prepare for, obtain, or retain 
employment consistent with her abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The 
term "impairment" is defined as a restriction on 
employability caused by the Veteran's service and nonservice-
connected disabilities, deficiencies in education and 
training, negative attitude towards the disabled, and other 
pertinent factors.  38 C.F.R. § 21.51(c).  

An "employment handicap" does not exist when either the 
Veteran's employability is not impaired, that is, when a 
Veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within her 
control, or when the Veteran has overcome the effects of 
impairment of unemployability through actual employment in an 
occupation consistent with her pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f).  

Analysis:  As noted above, the Veteran in this appeal has 
been granted service connection for the post-operative 
residuals, uterus, myomectomy for fibroids and endometriosis, 
with a 50 percent evaluation effective from July 2001, and 
for mild degenerative changes  of the low back with a 
10 percent evaluation effective from December 2003; with a 
combined evaluation from December 2003 of 60 percent.  

In February 2008, the Veteran was referred for VA examination 
of the spine which included a review of her claims folder and 
the Board's earlier remand.  She was noted to be currently 
working as a sixth and seventh grade English teacher where 
she reported that because of low back pain, she mostly taught 
from a sitting position.  She reported that standing or 
walking for prolonged periods caused her pain in the lower 
lumbar region.  Her extensive gynecological history was also 
noted.  There was no bowel or bladder incontinence, and no 
incapacitating episodes.  She took Ibuprofen and Tylenol as 
needed.  Physical examination revealed her to walk with a 
normal appearing gait, she could toe and heel raise, had full 
range of motion of the lumbar spine, no paraspinal muscle 
spasm and had intact motor function of the quadriceps, 
hamstrings, dorsiflexion, plantar flexion, and no 
asymmetrical muscle atrophy.  There was negative straight leg 
raise, negative clonus, and no reproducible pain with 
straight leg raising.  X-ray studies revealed some mild 
degenerative disc disease at L5-S1 with some very mild 
curvature of the lower lumbar region.  The impression was 
mild degenerative disc disease of L5-S1, no peripheral nerve 
disease, and no dysesthesias, numbness or neurological 
findings.  Range of motion during passive, active and three 
repetitive motions were the same, with no functional 
impairment due to pain, weakness, fatigability, 
incoordination, flare-ups.  Based upon this examination, 
there was apparent limitation with subjective complaints of 
intermittent mechanical low back pain making prolonged 
standing difficult, and although she could not perform work 
requiring heavy lifting more than 20 pounds, she could 
perform desk work.  

In February 2008, the Veteran was provided a VA gynecological 
examination which included a review of the claims folder and 
Board remand.  There had been pelvic pain since 1993 with 
surgical resection of uterine fibroids in 1993 and repeat 
surgery in 2001.  Endometriosis was also diagnosed in 1993.  
With continued chronic pelvic pain, her private treating 
physician identified bilateral adnexal masses which were 
adherent to both tubes and ovaries in 2004.  She was 
encouraged to have surgical biopsy to more clearly assess the 
masses and etiology, but she refused.  Since then, she has 
been monitored with yearly ultrasounds, which have apparently 
stayed stable without worsening or enlargement.  She 
continued to have daily chronic pelvic pain, worse when 
standing for prolonged periods and during menstrual cycles.  
Her only medications included Ibuprofen and Tylenol, which 
she took as needed.  She thought, if she had to, she might be 
able to walk slowly for a mile.  She was noted to be working 
full time as a schoolteacher teaching sixth grade.  She 
reportedly had chronic low back pain, which she reported 
often came at the same time as pelvic pain.  She was 5 foot 
10 inches tall and weighed 170 pounds.  The impressions 
included chronic pelvic pain, post-operative fibroid surgery 
with endometriosis which likely contributed to pelvic pain.  
Also found were bilateral adnexal masses, stable in nature, 
also contributing to chronic pelvic pain.  The VA 
gynecologist opined that there were no limitations to work in 
a job in which she may limit her standing and physical 
exertion.  She could perform desk-type work.  

In August 2008, the Veteran was provided a VA general medical 
examination which included a review of the claims folder and 
Board remand.  Her clinical history the surgery for fibroids, 
pelvic masses and endometriosis was discussed.  The Veteran 
reported that pain was "intermittent and depended on what she 
was doing."  She could walk for prolonged periods for about 
50 minutes and then needed to sit down and rest.  She could 
only stand for about 15 minutes, and then had to sit due to 
pain.  She reported that low back pain was present every day 
but varied in intensity.  There had been no back surgery and 
no back injury and there was no radiation of low back pain.  
She was employed as a teacher and had taken occasional days 
off due to pain, usually around her monthly cycle.  
Examination revealed motor strength of the upper and lower 
extremity to be 5/5 with intact sensation.  Deep tendon 
reflexes were intact, and gait was normal.  She could walk on 
heels and toes and squat to 90 degrees.  Examination of the 
back revealed no vertebral tenderness and no muscle spasm, 
and lumbar range of motion was normal.  It was again noted 
that she had a mild dextroscoliosis of the lumbar spine with 
minimal sclerosis of the apophyseal joints of the lumbar 
spine.  There was again no findings of neuropathy.  This 
physician wrote that because of the Veteran's symptoms of 
pain with prolonged walking and standing, she would have to 
avoid any heavy lifting more than 20 pounds and would have to 
take breaks with any prolonged standing or walking more than 
20 minutes, but she was able to perform desk-type work 
without difficulty.  

Information in the record shows that the Veteran earned a 
Bachelor's degree in Biology from the University of Arkansas 
in 1998.  She was admitted to a Master's Degree Program in 
elementary education at Chicago State University in 2003.  
She reported having been a certified instructor for the 
Illinois Department of Public Health Food Service Sanitation 
Course, and reports having worked as a food service 
sanitation course instructor in the military.  

Since graduation from college, her employment history has 
included several sedentary and light duty jobs including 
part-time telecommunicator, substitute teacher for Chicago 
public schools, and an administrative position in 
December 2001.  The Veteran has held employment as a mostly 
full-time substitute teacher for Chicago in suburban Cook 
County public school since 2002.  

In December 2006, the VRE personnel met with the Veteran to 
reevaluate her rehabilitation needs subsequent to her 
increased VA disability rating.  At that time, she reported 
being suitably employed as a substitute teacher, and that 
this employment allowed her the flexibility to work when she 
was feeling well and to decline work when her disability was 
aggravated, which she indicated occurred around two days per 
month at the beginning of her menstrual cycle.  

VRE personnel have found that the Veteran possesses a 
significant degree of reasonably developed skills which 
qualify for her employment in both sedentary and light 
positions.  Although subject to chronic pain with limitations 
on standing and sitting and lifting above 20 pounds, she 
retains a light duty strength classification according to the 
Department of Labor.  She is also cleared for sedentary or 
desk-type work.  The position of substitute teacher is in the 
light strength classification according to the Dictionary of 
Occupational Titles.  This position is also accommodating to 
her disabilities due to the flexible nature of work.  If the 
Veteran's work tolerance were to be medically reduced to 
purely sedentary, she would continue to qualify for an 
abundance of sedentary positions, given her training, 
educational level and work experience.  The Veteran is shown 
to have been able to steadily find and maintain suitable 
employment.  Her disabilities, though not insignificant and 
causing limitations have nonetheless not been shown to 
preclude her from performing the duties of the occupations 
for which she has completed training.  She has also been 
found qualified for other suitable employment, both light and 
sedentary in nature, should she choose not to continue in her 
current employment.  VRE personnel have indicated that the 
Veteran remains qualified for sedentary positions in 
administrative specializations, research and tutoring.  

After careful review of all of the evidence on file including 
the Veteran's testimony before the undersigned, multiple 
competent medical examinations, and review of her case by VRE 
specialized personnel, the Board concludes that the Veteran 
does not have an employment handicap and no serious 
employment handicap as those terms are defined in the 
governing laws and regulations, which is an essential 
prerequisite for an award of VRE benefits under Chapter 31, 
Title 38, United States Code.  

An employment handicap does not exist when a Veteran has 
overcome the effects of impairment of unemployability through 
employment in an occupation consistent with her pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment.  38 U.S.C.A. § 3102; 38 C.F.R. 
§ 21.51(f).  It is undisputed that the Veteran in this appeal 
has two service-connected disabilities which combine to 
a 60 percent evaluation, and further that these disabilities 
do impair her ability to work, which is the basis for the 
payment of her 60 percent VA disability compensation award.  
However, the record on appeal indisputably demonstrates that 
the Veteran in this case has overcome the effects of her 
physical impairments and consistently sustained and 
maintained substantially gainful employment.  

The Board is sympathetic to the Veteran's desire to obtain 
alternative training and her belief that she would be 
successful in that field.  However, the evidence on file 
simply does not support any reasonable conclusion that she is 
disabled to a point of having an employment handicap (as 
defined by VA regulations), and the Veteran has never 
contended that she is currently unemployed due to lack of 
skills.  The fact that the Veteran may wish to change her 
employment field does not provide a basis to find that she is 
unable to successfully maintain employment at this time in 
her current field or in various other sedentary or light duty 
employments for which she would likely qualify.  The evidence 
demonstrates that the Veteran is not entitled to vocational 
rehabilitation training under the provisions of Chapter 31, 
and as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


